Citation Nr: 0608935	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-16 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts.

Initially, the Board undertook internal development in the 
veteran's case, pursuant to the provisions of 38 C.F.R. § 
19.9 (2002) then in force.  Subsequently, the provisions of 
38 C.F.R. § 19.9 (2002)-essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO-were found 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003). Thereafter, in December 2003, the Board remanded the 
case to the RO for initial consideration of the recently 
developed evidence and further action.  Then, in March 2005, 
the Board again remanded the veteran's claim to the RO to 
comply with his request to testify during a personal hearing 
at the RO, and for further evidentiary development.

In February 2006, the veteran, sitting at the RO, testified 
via video conference with the undersigned, sitting at the 
Board's central office in Washington, D.C.


FINDING OF FACT

The objective medical evidence of record demonstrates that 
any currently diagnosed left knee disorder is not related to 
the veteran's period of active military service.  There is no 
evidence of osteoarthritis of the left knee until years after 
separation from service.




CONCLUSION OF LAW

A chronic left knee disorder was not incurred during active 
military service and osteoarthritis of the left knee may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth more fully herein, no additional 
notice or development is indicated in this case.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In September 2001 and August 2005 letters, the RO informed 
the appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed July 2000 statement of the case (SOC) and November 
2001, March and April 2002, May and July 2004, and November 
2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for a left knee 
disorder.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the May 2004 SSOC contained the new 
duty-to-assist regulations codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  As well, he was afforded a 
VA examination and testified at two hearings: one at the RO 
and one with a Veterans Law Judge.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II. Pertinent Facts and Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  In addition, the law provides that, where 
a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran maintains he sustained a left knee injury in 
service when he hit his knee on a piece of heavy equipment.  
He said his knee swelled and was painful and he sought 
medical treatment at a dispensary.  The veteran said he was 
given medication and use of an Ace bandage and crutches for 
several weeks.  His knee pain continued and worsened after 
discharge, ultimately necessitating his undergoing surgery in 
1974, but he still had left knee pain.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a left or a right knee 
disorder.  The records indicate that in December 1952 the 
veteran was treated for pain in the region of his left ankle 
that was taped.  When examined for discharge in November 
1954, the veteran's lower extremities were described as 
normal.

Service personnel records reflect that the veteran's main 
occupation in service was supervisor of an asphalt plant.

Post service, in December 1954 the RO received the veteran's 
claim for benefits associated with a right knee injury.  A 
June 1955 VA examination report includes the veteran's 
history of sustaining a right knee contusion in service while 
overseas and his complaints of right knee ache.  Examination 
and x-ray findings were normal as to the right knee.  The 
diagnosis was no right knee disease.  There were no 
complaints or findings referable to the left knee.  A July 
1955 rating decision denied service connection for a right 
knee disorder.

In a November 1970 application for VA disability benefits, 
the veteran said that he sustained a right knee injury in a 
fall in Korea in 1953.  

Private hospital records dated in April 1974 indicate that 
the veteran underwent left knee surgery to remove loose 
articular cartilage.  The discharge summary reflects chronic 
left knee symptoms and an arthrogram that showed what 
appeared to be a loose body in the knee joint.  The discharge 
diagnosis was articular cartilage and fracture of the lateral 
tibial plateau. 

In December 1999, the RO received the veteran's current claim 
for service connection for a left knee disorder that he said 
was incurred in Korea in July or August 1953.  Also that 
month, to support his assertion of total disablement, he 
submitted a letter from the Social Security Administration 
(SSA) that addressed the amount of his benefits.  It is 
unclear from this letter if the veteran's benefits were age-
related SSA benefits or those awarded due to total 
disability.

In February 2000, the veteran, who was 67 years old, 
underwent VA examination.  According to the examination 
report, the veteran gave a history of left knee injury in 
Korea when his knee struck a tractor.  He said the knee 
swelled immediately and he was treated at a dispensary that 
issued crutches that he used for several weeks.  He denied 
any right knee symptoms.  In 1974 the veteran underwent left 
knee excision of loose cartilage from the lateral tibial 
plateau cartilaginous surface with drilling of cortical bone 
at the bed of this defect.  His left knee symptoms continued 
and the knee began giving way, causing him to stumble.  The 
pertinent diagnoses were status post left knee excision of 
loose cartilage from the lateral tibial plateau cartilaginous 
surface with drilling of cortical bone at the bed of this 
defect in 1974 and left knee degenerative joint disease 
involving the medial compartment, symptomatic.

VA medical records, dated from 2001 to 2005, reflect the 
veteran's complaints of, and treatment for, left knee pain.  
An October 2003 entry indicates that the veteran was seen in 
the outpatient rheumatology clinic for complaints of left 
knee pain.  He gave a history of hitting his left knee 
against a bulldozer in service and for which he was treated 
in the "dispensary", although the veteran said the medical 
records identified the right knee as injured.  In 1974 he 
underwent left knee surgery for a loose body but his left 
knee problems continued.  The VA rheumatologist said that x-
rays and examination findings were consistent with 
osteoarthritis of the left knee.  There were no clinical 
correlates (locking, painful popping, sense of loose body) to 
go with the x-ray finding of a loose body in the left knee.  
It was noted that there was a possibility that the left knee 
osteoarthritis was the result of previous trauma, but the 
physician did not have access to the veteran's medical 
records to assess that.

An August 2005 VA physical therapy evaluation includes an 
assessment of longstanding left knee pain with degenerative 
joint disease of the knee.

In a September 2005 response to the RO's request, the SSA 
advised the RO that the veteran's SSA folder was destroyed.

During his February 2006 Board hearing, and during his 
October 2005 personal hearing at the RO, the veteran 
testified that his job in service was supervisor of an 
asphalt plant in Korea.  He denied ever having a right knee 
problem and said he injured his left knee while climbing on a 
bulldozer.  He fell back, causing the knee to swell and be 
painful.  The veteran said he was treated at a dispensary 
where he was given pills and crutches to use for 
approximately six weeks, but x-rays were not taken at that 
time.  Post service, the veteran indicated that his left knee 
problems worsened until he underwent surgery in 1974.  After 
service, he worked as a plumbing supervisor, a job similar to 
a foreman and denied any post service left knee injury.

The veteran has contended that service connection should be 
granted for a left knee disorder that was incurred during 
active.  Although the evidence shows that the veteran 
currently has osteoarthritis of the left knee, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his lower 
extremities were normal on separation from service and the 
first post service evidence of record of a left knee disorder 
is from 1974, nearly 20 years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's osteoarthritis of the left 
knee to service or any incident of service has been 
presented.  

Here, there is simply no objective medical evidence, other 
than the October 2003 VA rheumatologist's clinical record, to 
the effect that there was a "possibility" that the 
veteran's left knee osteoarthritis was the result of previous 
trauma in service (rendered without review of the service 
medical records), to corroborate the veteran's assertion that 
he sustained a left knee injury in service.  We note, 
however, that, under 38 C.F.R. § 3.102, service connection 
may not be based upon a resort to speculation or remote 
possibility, and there is extensive judicial precedent 
rejecting the use of speculative opinions in VA benefits 
adjudication.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Morris v. West, 13 Vet. App. 94, 97 (1999); Bloom v. West, 12 
Vet. App. at 186-87.  Nor is there any competent evidence of 
a left knee injury in service.

While the veteran may believe that his left knee disorder is 
related to his period of active service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.

Accordingly, as it has not been shown that the veteran's left 
knee disorder is related to service or any incident thereof, 
service connection for a left knee disorder must be denied.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left knee disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


